Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of machines operating by other than hand power which employ a tool for work on metal. In enacting the Tariff Act of 1930, Congress included within the terms of the basic act the following definition of “machine tools”: “That machine tools as used in this paragraph shall be held to mean any machine operating other than by hand power which employs a tool for work on metal.” On the record presented, the claim of the plaintiff was sustained.